*1225Appeal from an order of the Family Court, Niagara County (John F. Batt, J), entered January 12, 2007 in a proceeding pursuant to Family Court Act article 3. The order, among other things, adjudged that respondent is a juvenile delinquent and placed respondent in the custody of the New York State Office of Children and Family Services for a period of one year.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the order entered August 8, 2006 is vacated, and the matter is remitted to Family Court, Monroe County, for further proceedings on the petition.
Memorandum: Respondent appeals from an order of disposition of Family Court, Niagara County, placing him in the custody of the New York State Office of Children and Family Services for a period of one year, based upon an admission made by respondent in Family Court, Monroe County. We agree with respondent that his admission was defective based on the court’s failure to comply with Family Court Act § 321.3 (1) by ascertaining that respondent and his mother were aware of “all possible dispositional alternatives” (Matter of Franklin M., 11 AD3d 469, 470 [2004]; see Matter of Sean R.P., 24 AD3d 1200 [2005], lv denied 6 NY3d 711 [2006]). Because the fact-finding portion of this proceeding was conducted in Monroe County and the proceeding was then transferred to Niagara County for disposition (see Family Ct Act § 302.3), we remit the matter to Family Court, Monroe County, for further proceedings on the petition (see Matter of Florence V., 222 AD2d 991, 992 [1995]). Present— Hurlbutt, J.P., Martoche, Smith, Lunn and Peradotto, JJ.